Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group IV (claims 16, 48, 63-65, and 79-99; species: the heavy chain CDR1 comprises an amino acid sequence set forth in SEQ ID NO: 13; (ii) the heavy chain CDR2 comprises an amino acid sequence set forth in SEQ ID NO: 14, (iii) the heavy chain CDR3 comprises an amino acid sequence set forth in SEQ ID NO: 15; (iv) the light chain CDR1 comprises an amino acid sequence set forth in SEQ ID NO: 16; (v) the light chain CDR2 comprises an amino acid sequence set forth in SEQ ID NO: 17; and (vi) the light chain CDR3 comprises an amino acid sequence set forth in SEQ ID NO: 18) in the reply filed on 7/13/2020 is acknowledged.
	In response to the interview with the Examiner on 3/15/2021, a preliminary amendment was filed by Applicant. 
Claims 1-47, 49-62, 64, and 66-78, were canceled in the amendment filed 3/15/2021.
	Amended claims 48, 63, 81, 84, 89-99, (3/15/2021), previously presented claims 65, 79-80, 82-83, 85-88, and new claim 100, (3/15/2021), are pending and under consideration by the Examiner.

Information Disclosure Statement: 

Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”. 
 
4.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Yu Lu on 3/18/2021.

5.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 48. (Currently amended) An isolated antibody or antigen-binding portion thereof, which specifically binds to an alpha-chain of a human IL-7 receptor (IL-7R), said anti-IL-7R 
(i)	the heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 13;
(ii)    	the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 14;
(iii)    	the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 15;
(iv)    	the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 16;
(v)    	the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 17; and
(vi)    	the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 18.

6.	Claims 48, 63, 65, and 79-100 are allowable.

7.	The following is an Examiner's Statement of Reasons for Allowance: 
None of the prior art of record describe or suggest an isolated antibody or antigen-binding portion thereof, which specifically binds to an alpha-chain of a human IL-7 receptor (IL-7R), said anti-IL-7R antibody and antigen-binding portion thereof comprising a heavy chain (HC) CDR1, CDR2, and CDR3, and a light chain (LC) CDR1, CDR2, and CDR3, wherein:
(i)	the heavy chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 13;
(ii)	the heavy chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 14;
(iii)    	the heavy chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 15;
(iv)    	the light chain CDR1 comprises the amino acid sequence set forth in SEQ ID NO: 16;
(v)    	the light chain CDR2 comprises the amino acid sequence set forth in SEQ ID NO: 17; and
(vi)    	the light chain CDR3 comprises the amino acid sequence set forth in SEQ ID NO: 18.

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646